DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/13/2019 has been entered.  Claims 1-10 are pending.

Specification
The disclosure is objected to because of the following informalities: on (P15/L12), “4,4’-thiobis(2-t-butyl-5-methylpenol” should be “4,4’thiobis(2-t-butyl-5-methylphenol”.  
Appropriate correction is required.

Claim Objections
Claims 2-8 are objected to because of the following informalities:  in each of claims 3-6 and 8, it appears that Applicant intended to delete on line 1 or 2 of each claim “any of the claims...”.  However, deletions are shown by strikethroughs or double brackets placed before or after the deleted characters which may be used of five or fewer characters.  See MPEP CFR § 1.121.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  on line 2, the parenthesis surround “C1-C4” should be removed.  Furthermore, the numbers “1” and “4” should be in subscript form.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  on line 2, the meaning of the abbreviation DSTDP should be added.  Appropriate correction is required.  For the purpose of this Office Action, DSTDP will be treated as “distearylthiodipropionate” as disclosed in the original specification (P10/L9).
Claim 5 is objected to because of the following informalities:  on line 3, it appears “4,4’thiobis(2-t-butyl-5-methylpenol” should be “4,4’-thiobis(2-t-butyl-5-methylphenol”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  on line 4, in the last compound “Tris” should be lowercase.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 01007407 A, See machine translation for citation).
	Regarding claims 1-4, Takahashi discloses an ethylene-vinyl acetate or an ethylene-ethyl acrylate copolymer which includes 0.5-10 wt% of vinyl acetate or ethyl acrylate (which are both polar monomers) which overlaps the claimed range and similar properties would be expected (Abstract).  The composition contains an organic peroxide and antioxidant (Means for solving the problems, page 3).  No other olefin-based polymer is required.  It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 01007407 A, See machine translation for citation) as applied to claim 4 above in view of Biggs (US 4,381,362).
Regarding claim 5, Takahashi discloses the composition as shown above in claim 4.
	However, Takahashi does not disclose the at least one antioxidant is selected from the group consisting of thioether, thioester, DSTDP, 4,4’-thiobis(2-t-butyl-5-methylphenol), tetrakis[methylene(3,5-di-tert-butyl-4-hydroxyhydrocinnamae)]methane, and 1,3,5-tris(4-tert-butyl-3-hydroxy-2,6-dimethylbenzyl)-(1,3,5-triazine-2,4,6-trione).  Biggs teaches an antioxidant composition comprising distearyl-3,3’-thiodipropionate (a thioester and DSTDP) (Abstract, (C3/L34-57).  Biggs is concerned with a crosslinkable ethylene-vinyl acetate copolymer composition which may be used as insulators (C1/L11-33).  Takahashi and Biggs are analogous art concerned with the same field of endeavor, namely ethylene-vinyl acetate copolymer compositions used as insulators.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the antioxidant per the teachings of Takahashi with the distearyl-3,3’-thiodipropionate per the teachings of Biggs, and the motivation to do so would have been as Biggs suggests moisture and heat resistance as well as being able to pass the CSA varnish test (C3/L34-57).  
	Regarding claim 6, Takahashi discloses a crosslinked ethylene-based copolymer (pages 2-3).
	Regarding claim 7, Takahashi does not explicitly disclose the composition has a dissipation factor of from 0% to less than or equal to 0.100% at a temperature of 120°C and electrical stress of 23 kV/mm.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the composition has a dissipation factor of from 0% to less than or equal to 0.100% at a temperature of 120°C and electrical stress 
	Regarding claim 8, Takahashi discloses a cable comprising an insulation layer of the composition (Title, Abstract and claim).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 01007407 A, See machine translation for citation).
	Regarding claim 9, Takahashi discloses an ethylene-vinyl acetate or an ethylene-ethyl acrylate copolymer which includes 0.5-10 wt% of vinyl acetate or ethyl acrylate (which are both polar monomers) which overlaps the claimed range and similar properties would be expected.  Takahashi discloses the composition is used as an insulator for a power cable.  Therefore, a conductor is present (Title, Abstract and claim).  The composition contains an organic peroxide and antioxidant (Means for solving the problems, page 3).  No other olefin-based polymer is required.  It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 01007407 A, See machine translation for citation) as applied to claim 9 above.
Regarding claim 10, Takahashi discloses the cable as shown above in claim 9.  Takahashi discloses the voltage is 10 kv that is applied across the cable (page 3).

  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 9-10 are directed to an invention not patentably distinct from claims 1-17 of commonly assigned U.S. Patent No. 10,793,707. 
Claims 1-4 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,793,707 (referred to hereinafter as US ‘707) in view of Takahashi (JP 01007407 A, See machine translation for citation). The claims of US ‘707 recite similar composition, cable, and method of conducting electricity wherein the comonomer content is from greater than 0 to 0.30 mol/100g and the composition also includes an antioxidant and peroxide.
	However, the claims of US ‘707 does not recite the comonomer is from greater than 0wt% to less than or equal to 3.5 wt%.  Takahashi discloses an ethylene-vinyl acetate or an ethylene-ethyl acrylate copolymer which includes 0.5-10 wt% of vinyl acetate or ethyl acrylate (which are both polar monomers) which overlaps the claimed range and similar properties would 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Person (US 10,619,034 B2) teaches a crosslinkable polymeric composition comprising an ethylene-based polymer and an amine-functionalized interpolymer.
Ashcraft (US 4,144,202 ) teaches copolymers contains greater than 0 to 50 wt% of vinyl acetate and 3o and less 100 percent of ethylene (C3/L24-30).
Cogen (US 6,455,616 B1) teaches copolymer containing about 5 to about 50 wt% of ester comonomer and the balance ethylene (C2/L58-C3/L11).
Gustafsson (US 6,165,387) teaches a composition for electric cables.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767